Per Curiam: This is a proceeding in the nature of a writ of quo warranto. The motion to quash should have been sustained. The information does not run, “in the name and by the authority of the People of the State of Illinois,” as required by the constitution. These words can not be dispensed with. They constitute matter of substance, and advantage can be taken of their omission, in arrest or on error. This proceeding is a prosecution, and the language of the constitution must be used, as in indictments. Wright v. The People, 15 Ill. 417; Donnelly v. The People, 11 Ill. 552. The judgment is reversed. Judgment reversed.